Exhibit 10.1 Execution Version AMENDMENT NO. 1 TO WARRANT AGREEMENT This Amendment no. 1 to WARRANT AGREEMENT (this “ Amendment ”), dated as of July 2, 2014, is entered into by and among Eagle Bulk Shipping Inc. (the “ Company ”) and the Warrant Holders signatory hereto (the “ Consenting Warrant Holders ”). Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Warrant Agreement or the Warrants (as each is defined below). RECITALS WHEREAS, the Company and certain lenders under the Credit Agreement entered into that certain Waiver and Forbearance Agreement, dated as of March 19, 2014 (as amended to date and as may be further amended, the “ Waiver and Forbearance Agreement ”) (such lenders, the “ Forbearing Lenders ”); WHEREAS, certain of the Forbearing Lenders are Holders of Warrants, and such Forbearing Lenders, together with all other Consenting Warrant Holders, constitute, as of the date hereof, the “Majority Holders,” as that term is defined in the Warrant Agreement; WHEREAS, the Waiver and Forbearance Agreement provides for the amendment of the Warrant Agreement upon the terms and subject to the conditions described therein; and WHEREAS, the Company and the Majority Holders desire to amend the Warrants and the Warrant Agreement in the manner described below. NOW THEREFORE, in consideration of the mutual agreements herein contained and other good and valuable consideration, including pursuant to the Waiver and Forbearance Agreement which, for the avoidance of doubt, includes the forfeiture by the Forbearing Lenders party thereto of the Forbearance Fee described therein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: AGREEMENT Section 1.
